DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 9/15/2022.  Currently, claims 1-4, 6, 8-11, 14, 16, 18, 21-22, 24, 30, 32, 34, 36 and 39 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9-10, 18, 21-22, 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The new added limitations “enabling a plurality of nodes that are not in the cluster to receive the first broadcast message” in claims 1 and 18, “based on A1, either generating a second random number or transmitting the response message” in claims 21 and 30, and the new added limitations in claims 9-10 and 22 are not found in the specification.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8-11, 14, 16, 18, 22, 24, 32, 34 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 13, recites the limitation, “the timing”. As the preceding limitations do not appear to recite “a timing”, there is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 14, recites the limitation "the broadcast message". As the preceding limitations do not appear to recite “a broadcast message”, there is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “a time” on line 8. This is unclear to the examiner if the applicant is referring to “the timing” from line 13 of claim 1, or to an additional time of responding.
Claim 6, line 7, recites the limitation "the predetermined number of nodes in the cluster". As the preceding limitations do not appear to recite “a predetermined number of nodes”, there is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the node” on line 5. This is unclear which of the plurality of nodes from lines 3-4 of the claim the applicant is referring. As such, there is insufficient antecedent basis for this limitation in the claim. 
Claim 10, line 6, recites the limitation “determining whether A1 is within X% of R”.  This limitation appears to contradict the preceding limitation from line 5 of the claim which is “as a result of determining that A1 is not within X% of R”.
Claim 10, lines 7-8, recites the limitation “a response message that is responsive to the broadcast message”.  This is unclear to the examiner if the applicant is referring to “the response message” from line 14 of claim 1, or to an additional response message. For examining purposes, the limitation is read as “the response message that is responsive to the first broadcast message”.
Claim 11, line 2, recites the limitation “the sending”. As the preceding limitations do not appear to recite “a sending”, there is insufficient antecedent basis for this limitation in the claim.
Claim 16, line 2, recites the limitations “said respective response message” and “the two or more second nodes”. As the preceding limitations do not appear to recite “a respective response message” and “two or more second nodes”, there is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites substantially the same limitations as claim 1 above and is rejected on the same basis. 
Claim 22, line 5, recites the limitation “a second random number (A1)”. This is unclear to the examiner if the applicant is referring to “the second random number” from line 16 of claim 21, or to an additional second random number. Furthermore, as the preceding limitation, claim 21, line 15, A1 is the first random number. This is unclear to the examiner if A1 is the second random number as well.
Claim 22, line 7, recites the limitation “the response”. As the preceding limitations do not appear to recite “a response”, there is insufficient antecedent basis for this limitation in the claim.
Claim 24, line 10, recites the limitations “a condition” and “X%”. This is unclear to the examiner if the applicant is referring to “the condition” from line 6 of claim 22, or to an additional condition, and what is the variable X?
Claim 32, lines 2-3, recites the limitations "the task" and “the second information”. As the preceding limitations do not appear to recite “a task” and “a second information”, there are insufficient antecedent basis for these limitations in the claim.
Similarly, claim 34, line 4, recites the limitation “the task". There is insufficient antecedent basis for this limitation in the claim.
Claim 34, lines 4-5, recites the limitation “a response message”. This is unclear to the examiner if the applicant is referring to “the response message” from line 12 of claim 30, or to an additional response message.
Other dependent claims are rejected as being dependent on the rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 11, 14, 16, 18, 21-22, 30, 32, 34, 36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Mandal (US 7734960) in view of Peng et al (US 2017/0364423) and Haeupler et al (US 2016/0105323).
As per claim 1, Mandal teaches a method performed by a first node for forming a cluster of nodes, the method comprising:
determining an administrative role for the first node (col. 4, lines 54-55: In a given cluster, a cluster coordinator 501 is elected);
as a result of determining that the administrative role for the first node is a first role, broadcasting a first broadcast message, thereby enabling a plurality of nodes to receive the first broadcast message, wherein the plurality of nodes include at least a second node, the first broadcast message comprising second information for controlling the timing at which each node within the plurality of nodes transmits to the first node a response message responsive to the broadcast message (col. 4, lines 58-62 and 64-66; col. 5, lines 1-5);
receiving a first response message responsive to the first broadcast message, wherein the first response message was transmitted by the second node (col. 5, lines 1-5).
Mandal does not explicitly teach enabling a plurality of nodes that are not in the cluster to receive the broadcast message and adding the second node to the cluster. However, Peng taches adding new nodes into the cluster (para 0045), and Haeupler further teaches enabling a plurality of nodes that are not in the cluster to receive the broadcast message (Abstract: “The nodes of the activated clusters message randomly selected known nodes, asking the nodes to merge with the cluster. The nodes of deactivated clusters determine which activated cluster to join based on received messages; paras 0053, 0054). It would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Mandal with those of Peng and Haeupler to improve the performance, the capacity and the efficiency of a cluster.

As per claim 8, Mandale teaches for each node within the plurality of nodes that receives the first broadcast message, the second information triggers the node to perform a process (col. 4, lines 64-67: the task is provide a heartbeat information), and Haeupler teaches generating a first random number (para 0075: the growth engine 320 may randomly select the cluster identifier 305, or may select the highest or lowest cluster identifier).

	As per claim 11, 14, 16, Mandale teaches wherein the sending of the first broadcasting message initiates a task at the plurality of second nodes (col. 4, lines 64-67, the task is provide a heartbeat information from each node during each iteration), and a time of receiving said respective response message from the two or more second nodes is associated with a respective time of obtaining the response message at the two or more second nodes (col. 4, lines 64-66; col. 5, lines 1-5). Mandale does not teach the task is an answer to a question, or cancel a task in response to the received broadcast message. However, broadcasting message initiates a task such as answer to a question, prepare a response message, or cancel an action instead of send heartbeat message and cluster summary message would have been obvious matter of design choice based on specified criteria requires only routine skill in the art. 

	As per claim 18, 21, 30, 32, 34, 36 and 39, the claims disclose similar features as of claims 1, 8, 11 and 14, and are rejected based on the same basis as claims 1, 8, 11 and 14.

Allowable Subject Matter
Claims 2-4, 6, 9-10, 22 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 first and second paragraphs, set forth in this Office action and to include all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record, alone or in any combination, discloses or fairly suggests a method for forming a cluster of nodes as recited in the context of the combination of claim 1 and one of claims 2, 6 or 8-9, and recited in the context of the combination of claims 21 and 22.

Response to Arguments
Applicant's arguments filed 9/15/2022 have been fully considered and are discussed in detail below.
Applicant's amendments filed 9/15/2022 overcome the objections, the rejections under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), set forth in the previous Office action. However, there are new claim 35 U.S.C.112 rejections with the newly submitted amendments, is made in this office action, refer to the 35 U.S.C.112 rejections above.
In response to applicant's argument in pages 12-14, regarding to the 35 U.S.C. 103 rejection, applicant’s arguments with respect to the newly added limitations have been considered but are moot because the arguments do not apply to new combination of references including new prior art (Haeupler et al, US 2016/0105323) being used in the current rejection. Refer to the detail rejection under 35 U.S.C. 103 above.     
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM T NGUYEN/Primary Examiner, Art Unit 2456